Holmes, J.,
dissenting. For this writer to be dissenting from the position of a school board and the exercise of a board’s broad discretionary power is a most unusual position, but this I must do under the facts of this case. My usual stance is one supportive of the sound exercise of the board’s administrative authority to operate its school program. In this regard see my most recent comments in dissent in the case of Phillips v. South Range Local School Dist. Bd. of Edn. (1989), 45 Ohio St. 3d 66, 72-74, 543 N.E. 2d 492, 498-500. Here, however, there has been an abuse of that discretion, not in the promulgation of this particular local rule, but in the application of such rule.
I believe that the school board did exercise its judgment properly in promulgating a rule that reasonably would tend to aid in the control of substance abuse. However, I concur with Justice Brown’s statement in his dissent that the facts here do “not lead me to invoke the spectre of ‘the current drug and alcohol crisis.’ ”
I am in agreement with Justice Brown that the school board does not have to meet the same standard as utilized for determining whether one is “under the influence of alcohol” for purposes of the motor vehicle statutory violations. But, as he stated, there should be shown to be some evidence in addition to the odor upon the breath of *19the student to establish that the student was under the influence. Here, Mark Huffer returned to his school in order to join the practice session of a sport in which he was actively involved. There was no showing or even any suggestion that Mark was boisterous, rowdy, loud or unruly either before, during, or after this practice session. To the contrary, the only statement supportive of a violation of the board’s rule emanated from the assistant coach who had been wrestling with Mark and had smelled alcohol on Mark’s breath, and conveyed this information to the coach, who informed the principal.
It appears that Mark wrestled with the wrong opponent in that match. The bottom line, however, is that the principal and the board overreacted in unreasonably applying the rule to the facts of this case. I would affirm the judgment of the court of appeals.